 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   TOMMIE LEE BAKER,                                  Case No. 3:19-cv-1156-GPC-RBM
     CDCR #7-30691,
12
                                       Plaintiff,       ORDER DISMISSING CIVIL
13                                                      ACTION FOR FAILING
                         vs.                            TO STATE A CLAIM AND FOR
14
                                                        SEEKING MONETARY RELIEF
15                                                      AGAINST IMMUNE DEFENDANT
     ROGER ITO, Judge; S. HARDEN,                       PURSUANT
16   Account Officer Specialist; B.                     TO 28 U.S.C. § 1915(e)(2) AND
17   SULLIVAN, Appeal Examiner;                         § 1915A(b) AND FOR FAILING TO
     SECRETARY OF CDCR,                                 PROSECUTE IN COMPLIANCE
18
                                    Defendants.         WITH COURT ORDER
19                                                      REQUIRING AMENDMENT
20
21         Tommie Lee Baker III (“Plaintiff”), while housed at the Richard J. Donovan
22   Correctional Facility located in San Diego, California, and proceeding pro se, filed this
23   civil rights action pursuant to 42 U.S.C. § 1983 on June 19, 2019. See Compl., ECF No. 1.
24   I.    Procedural History
25         On July 15, 2019, the Court granted Plaintiff leave to proceed in forma pauperis but
26   dismissed his Complaint for failing to state any claim and for seeking monetary damages
27   against immune defendants pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). See
28   ECF No. 4. Plaintiff was informed of his pleading deficiencies and granted 30 days leave
                                                    1
                                                                            3:19-cv-1156-GPC-RBM
 1   in which to file an Amended Complaint that fixed them. Id. at 10-11.
 2         That time has since passed, but to date, Plaintiff has failed to amend, and has not
 3   asked for an extension of time in which to do so. “The failure of the plaintiff eventually to
 4   respond to the court’s ultimatum–either by amending the complaint or by indicating to the
 5   court that [he] will not do so–is properly met with the sanction of a Rule 41(b) dismissal.”
 6   Edwards v. Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
 7   II.   Conclusion and Order
 8         Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
 9   based on Plaintiff’s failure to state a claim upon which § 1983 relief can be granted and for
10   seeking monetary damages against immune defendants pursuant to 28 U.S.C.
11   § 1915(e)(2)(B) and § 1915A(b), and his failure to prosecute pursuant to FED. R. CIV. P.
12   41(b) in compliance with the Court’s July 15, 2019 Order (ECF No. 4).
13         The Court further CERTIFIES that an IFP appeal would not be taken in good faith
14   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
15   dismissal and close the file.
16         IT IS SO ORDERED.
17   Dated: September 25, 2019
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                                               3:19-cv-1156-GPC-RBM
